Exhibit 10.1

Execution Copy

FIFTH AMENDMENT AND THIRD FORBEARANCE TO CREDIT AGREEMENT

This FIFTH AMENDMENT AND THIRD FORBEARANCE TO CREDIT AGREEMENT (this
“Amendment”), dated as of September 23, 2014, is entered into by and among the
undersigned with respect to that certain Credit Agreement, dated as of
November 16, 2011, (the “Credit Agreement”) by and among Great Lakes Aviation,
Ltd., an Iowa corporation (“Great Lakes”), the financial institutions and other
entities that are parties thereto as Lenders, Crystal Financial LLC (in its
individual capacity, “Crystal” or “Administrative Agent”) and GB Credit
Partners, LLC (formerly known as GB Merchant Partners, LLC, in its individual
capacity “GB Credit” or “Collateral Agent”, and together with the Administrative
Agent, the “Agents” and each individually an “Agent”).

W I T N E S S E T H:

WHEREAS, the Lenders have extended credit to Great Lakes, pursuant to the terms
and subject to the conditions of the Credit Agreement;

WHEREAS, Great Lakes has breached the Credit Agreement in certain respects, as
set forth in that certain Third Amendment and Forbearance to Credit Agreement,
dated as of April 1, 2014, by and among the parties hereto;

WHEREAS, the parties hereto previously entered into that certain Fourth
Amendment and Second Forbearance to Credit Agreement, dated as of May 30, 2014,
and the Forbearance Period (as defined therein) expires by its terms on the date
hereof;

WHEREAS, Great Lakes has requested that Agents and the Lenders agree to amend
the Credit Agreement upon the terms and subject to the conditions set forth
herein and agree to continue to forbear from the exercise of rights and remedies
with respect to certain breaches of the Credit Agreement as described herein;
and

WHEREAS, as an accommodation to Great Lakes, the Agents and the undersigned
Lenders (constituting Requisite Lenders) have agreed to amend the Credit
Agreement and continue to forbear from the exercise of rights and remedies with
respect to certain breaches of the Credit Agreement as described herein, subject
in all respects, however, to the terms and the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement. In addition,
as used herein, the following term shall have the following meaning:

“Fifth Amendment” means that certain Fifth Amendment and Second Forbearance to
this Agreement, dated as of September 23, 2014.



--------------------------------------------------------------------------------

“Fifth Amendment Effective Date” means the date on which all of the conditions
set forth in Section 5 of this Amendment have been satisfied (or waived by the
Requisite Lenders).

2. Amendment to Credit Agreement.

a) Section 1.1(b)(i) of the Credit Agreement is hereby amended by amending and
restating paragraph (C) thereof in its entirety as follows:

“(C) Each Term Loan Lender hereby commits, severally and not jointly, subject to
the terms and conditions of this Agreement, including without limitation
Section 6.3, to lend to Great Lakes from time to time during the Forbearance
Period certain term loans (the “Delayed Draw Term Loans”) in an aggregate amount
not to exceed the amount set forth beside such Term Loan Lender’s name on
Schedule 1 to the Fourth Amendment (such amount, such Lender’s “Delayed Draw
Commitments”). Each Delayed Draw Term Loan shall have the same terms as the
existing Term Loan, and, once made, shall be deemed to be a part of the Term
Loan and constitute Obligations for all purposes under this Agreement and the
other Loan Documents, and all references herein and therein to the “Term Loan”
shall be deemed to include the each Delayed Draw Term Loan. The Delayed Draw
Commitments shall expire and terminate on September 15, 2014, and no Delayed
Draw Term Loans shall be permitted to be requested or drawn thereafter.”

b) Section 6.3 of the Credit Agreement is hereby amended by deleting clause
(a)(iii) therein and replacing it in its entirety as follows:

“(iii) Great Lakes has failed to deliver, at least three (3) Business Days prior
thereto, a written request to each Term Lender stating the proposed funding date
(which shall be during the Forbearance Period and no later than September 15,
2014) and the requested amount of the Delayed Draw Term Loans to be funded on
such date, which shall be in a minimum amount of $500,000 or an increment of
$500,000 in excess thereof;”

3. Forbearance.

a) Acknowledgment of Breach. Great Lakes hereby acknowledges and agrees that
(i) it has failed to timely deliver the year-end financials required by
Section 4.3(c) of the Credit Agreement on April 1, 2014, (ii) Great Lake and its
Subsidiaries, on a consolidated basis, have a Leverage Ratio that exceeds the
maximum Leverage Ratio permitted by Section 4.1 of the Credit Agreement for the
Fiscal Quarter ending December 31, 2013 and (iii) Great Lakes has delivered
audited financial statements for the 2013 Fiscal Year which are qualified by a
“going concern” or like qualification, which is a

 

2



--------------------------------------------------------------------------------

violation of Section 4.3(c) of the Credit Agreement, and, as a result of the
items described in clauses (i)-(iii) hereof, Great Lakes has breached the terms
of the Credit Agreement (the “Specified Breaches”). Due to the existence of the
Specified Breaches, the Administrative Agent, Collateral Agent and the Lenders
(the “Secured Parties”) have the ability to exercise their rights and remedies
under the Credit Agreement and the other Credit Documents, applicable law or
otherwise. Great Lakes represents and warrants that as of the date hereof, it
has not breached the Credit Agreement in any respect other than the Specified
Breaches. Great Lakes hereby acknowledges and agrees that the Secured Parties
have the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Credit Agreement and the other Loan Documents.

b) Forbearance.

i. In reliance upon the representations, warranties and covenants of Great Lakes
contained in this Amendment, and subject to the terms and conditions of this
Amendment, the Secured Parties agree to forbear from exercising their rights and
remedies under the Credit Agreement and the other Credit Documents or applicable
law in respect of or arising out of the Specified Breaches until the earliest of
(i) December 1, 2014, (ii) the date on which Great Lakes breaches the Credit
Agreement in any respect other than the Specified Breaches and (iii) the date on
which Great Lakes breaches the Third Amendment, the Fourth Amendment or this
Amendment in any respect (including any breach of any covenant set forth in
Section 4 below) (the “Forbearance Termination Date”; the period beginning on
the Fifth Amendment Effective Date and ending on the Forbearance Termination
Date, the “Forbearance Period”). It is acknowledged and agreed by the parties
hereto that any covenant in the Third Amendment or Fourth Amendment which refers
to the “Forbearance Termination Date” or the “Forbearance Period” shall be
deemed to refer to such terms as they are defined and used in this Amendment.

ii. On the Forbearance Termination Date, the agreement of the Secured Parties to
forbear will automatically and without further action terminate and be of no
force and effect, it being expressly agreed that the effect of such termination
will be to permit the Secured Parties to exercise immediately all rights and
remedies under the Credit Agreement and the other Credit Documents and
applicable law, including, but not limited to accelerating all of the
Obligations under the Credit Agreement and the other Credit Documents, without
any further notice to Great Lakes, passage of time or forbearance of any kind.

c) No Waivers; Reservation of Rights.

i. The Secured Parties have not waived, are not by this Amendment waiving, and
have no intention of waiving, any breach of the Credit Agreement or other Loan
Documents which may be continuing on the date hereof or any breaches thereof
which may occur after the date hereof (whether the same or similar to the
Specified Breaches or otherwise), and the Secured Parties have not agreed to
forbear with respect to any of their rights or remedies concerning any breach
(other than, during the Forbearance Period, the Specified Breaches to the extent
expressly set forth herein) occurring at any time.

 

3



--------------------------------------------------------------------------------

ii. Subject to Section 3(b) above (solely with respect to the Specified
Breaches), the Secured Parties reserve the right, in their discretion, to
exercise any or all of its rights and remedies under the Credit Agreement and
the other Credit Documents as a result of any other breach occurring at any
time. The Secured Parties have not waived any of such rights or remedies, and
nothing in this Agreement, and no delay on its part in exercising any such
rights or remedies, will be construed as a waiver of any such rights or
remedies.

4. Covenants. Great Lakes hereby covenants, until the Forbearance Termination
Date (provided, that the Obligations of Great Lakes in Section 4(f), 4(g) and
4(h) below shall survive the Forbearance Termination Date and the termination of
this Amendment), to continue to comply with the covenants set forth in each of
the Third Amendment and the Fourth Amendment, and, in addition, as follows:

a) Great Lakes will pay interest on the Loans under the Credit Agreement at a
rate that is two percentage points (2.0%) per annum above the rates of interest
otherwise applicable to the Loans. The method, timing, and other terms of
payment of such interest shall be as set forth in the Credit Agreement.

b) Great Lakes shall execute a commitment no later than October 31, 2014 with a
third party funding or financing source, the terms of which provide that the
Obligations of the Secured Parties will be paid in full no later than
December 1, 2014 from the proceeds of such financing and conditioned only on the
reasonably satisfactory completion of legal documentation (a “Refinancing
Commitment”);

c) Great Lakes will continue to retain Huron Consulting (“Huron”) at all times
until the Forbearance Termination Date on the terms set forth in the existing
engagement letter (or any amendment to, or restatement of, such engagement
letter, to the extent such amendment or restatement is acceptable to the
Lenders) between Great Lakes and Huron, including without limitation the
preparation and delivery of the projections described in clause (c) immediately
below, analysis of Great Lakes’ liquidity and working capital, and such other
items as either Agent or any Lender may reasonably request; provided, that,
Great Lakes shall no longer be required to retain Huron after the date that it
enters into a Refinancing Commitment;

d) Great Lakes shall have, at each week ending measurement period, undrawn
Availability plus unrestricted cash of at least $1,000,000 (the “Liquidity
Covenant”);

 

4



--------------------------------------------------------------------------------

e) Great Lakes will deliver to each Lender a thirteen (13) week cash flow
projection, prepared by the managers of Great Lakes in consultation with Huron,
in form and substance satisfactory to each Lender on each Thursday through the
Forbearance Termination Date, together with a certification that the Liquidity
Covenant has been satisfied at all times during the Forbearance Period and a
description and analysis of any difference between actual cash flow and previous
projections with respect to any period.

f) Great Lakes will pay to the Administrative Agent, for the benefit of the
Lenders according to their Pro Rata Share of all existing Loans, a forbearance
fee in the aggregate amount of $75,000, which fee shall be fully-earned on the
date hereof but shall be due and payable on the earlier of (A) the Forbearance
Termination Date or (B) the payment in full of the Obligations. The fee
described in this clause (d) shall constitute part of the Obligations.

g) Great Lakes will pay to the Lenders, promptly upon receipt of an invoice
therefor, their actual out-of-pocket costs and expenses incurred in connection
with the meeting that took place on August 20, 2014 in Chicago among the
Lenders, Great Lakes and Huron.

h) Great Lakes will pay to counsel for the Agents, promptly upon receipt of an
invoice therefor, their reasonable attorneys’ fees and expenses incurred in
connection with this Amendment and any other Loan Documents.

5. Conditions to Effectiveness of Amendment. The effectiveness of this Amendment
is subject to the fulfillment, in a manner satisfactory to the Agents and the
Requisite Lenders, of the following conditions precedent:

(a) the execution and delivery of this Amendment by Great Lakes, the Agents, and
the Requisite Lenders;

(b) the representations and warranties set forth in Section 6 hereof shall be
true and correct (and Great Lakes hereby certifies, by its signatures below that
each of the following are true and correct) as of the date hereof and as of the
Fifth Amendment Effective Date; and

(c) other than the Specified Breaches, as of the date hereof, Great Lakes has
not breached the Credit Agreement in any respect.

6. Representations and Warranties. Great Lakes hereby represents and warrants to
the Agents and each Lender as follows:

(a) Great Lakes is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

(b) Great Lakes has the power and authority to execute, deliver and perform its
obligations under this Amendment;

(c) the execution, delivery and performance by Great Lakes of this Amendment has
been duly authorized by all necessary corporate action and does not and will not
require any registration with, consent or approval of, notice to or action by,
any Person;

 

5



--------------------------------------------------------------------------------

(d) this Amendment constitutes the legal, valid and binding obligation of Great
Lakes, enforceable against it in accordance with its terms;

(e) other than the Specified Breaches, Great Lakes has not breached the Credit
Agreement in any respect;

(f) all representations and warranties contained in the Credit Agreement and the
Loan Documents are true and correct as of the date hereof, except to the extent
made as of a specific date, in which case each such representation and warranty
shall be true and correct as of such date; and

(g) by its signature below, Great Lakes agrees that it shall constitute an Event
of Default if any representation or warranty made herein is untrue or incorrect
in any material respect as of the date when made or deemed made.

7. Reaffirmation. Great Lakes as debtor, grantor, pledgor, guarantor, assignor,
or in any other similar capacity in which the grants liens or security interests
in its property, hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents and (ii) ratifies and reaffirms any liens on or security interests in
any of its property pursuant to any Loan Document and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Great Lakes hereby consents to this Amendment and acknowledges
that each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of Agents or Lenders, or, except as
expressly set forth herein, constitute a waiver of any provision of any of the
Loan Documents, or serve to affect a novation of the Obligations.

8. Acknowledgment of Obligations. Great Lakes hereby acknowledges, confirms and
agrees that as of the open of business on September 23, 2014, Great Lakes is
indebted to the Lenders in respect of the (i) Revolving Loans in the principal
amount of $8,521,333, and (ii) Term Loans in the principal amount of
$16,200,000. Great Lakes hereby acknowledges, confirms and agrees that all such
Loans, together with interest accrued and accruing thereon, and all fees, costs,
expenses and other charges now or hereafter payable by Great Lakes to the Agents
and Lenders, are unconditionally owing by Great Lakes to the Agents and Lenders,
as applicable, without offset, defense or counterclaim of any kind, nature or
description whatsoever.

9. Acknowledgment of Rights; Release of Claims.

a) Great Lakes hereby acknowledges that: (a) it has no defenses, claims or
set-offs to the enforcement by any Lender or Agent of any of Great Lakes’
liabilities, obligations and agreements on the date hereof; (b) to its
knowledge, each Lender and each Agent have fully performed all undertakings and
obligations owed to it as of the date hereof; and (c) except to the limited
extent expressly set forth in this Amendment, each Lender and each Agent do not
waive, diminish or limit any term or condition contained in the Credit Agreement

 

6



--------------------------------------------------------------------------------

or any of the other Loan Documents. Great Lakes, on behalf of itself, any other
its successors, assigns and subsidiaries (such Persons being hereinafter
referred to collectively as the “Releasing Parties” and individually as a
“Releasing Party”) hereby remises, releases, acquits, satisfies and forever
discharges the Lenders and Agents, their agents, employees, officers, directors,
predecessors, attorneys and all other Persons acting or purporting to act on
behalf of or at the direction of the Lenders and Agents (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever through the date hereof. Without limiting the
generality of the foregoing, Great Lakes, on behalf of itself and the Releasing
Parties, waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest: (a) the right of each Agent and each
Lender to exercise its rights and remedies described in this Amendment; (b) any
provision of this Amendment or the other Loan Documents; or (c) any conduct of
the Lenders or other Releasees relating to or arising out of the Credit
Agreement or the other Loan Documents on or prior to the date hereof.

b) Great Lakes, on behalf of itself and the Releasing Parties, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any claim
released, remised and discharged by any Releasing Party pursuant to Section 9(a)
above. If any Releasing Party violates the foregoing covenant, Great Lakes
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.

10. Miscellaneous.

(a) Reference to and Effect on the Loan Documents. Except for the amendments and
modifications expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender under any of the Loan Documents, nor constitute a
waiver of, or a consent in connection with, any other provision of the Loan
Documents. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires. Great Lakes agrees that, except as
expressly modified hereby, the Credit Agreement and other Loan Documents remain
in full force and effect in accordance with their terms and are hereby ratified
and reaffirmed.

 

7



--------------------------------------------------------------------------------

(b) Costs, Expenses and Taxes. Great Lakes agrees to reimburse the Lenders and
each Agent on demand for all out-of-pocket costs, expenses and charges incurred
by them in connection with the preparation, reproduction, execution and delivery
of this Amendment (including, without limitation, the fees and expenses of
Proskauer Rose LLP) and any other instruments and documents to be delivered
hereunder.

(c) Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such state that
would require the application of the laws of a jurisdiction other than such
state.

(d) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Great Lakes and its successors and assigns and each Agent and
Lenders and their successors and assigns.

(f) Acknowledgment of Legal Counsel. Great Lakes represents and warrant to the
Agents and Lenders that they (a) understand fully the terms of this Amendment
and the consequences of the execution and delivery of this Amendment, (b) have
been afforded an opportunity to discuss this Amendment with, and have this
Amendment reviewed by, such attorneys and other persons as Great Lakes may wish,
and (c) have entered into this Amendment and executed and delivered all
documents in connection herewith of their own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto will be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith. Great Lakes has not relied upon any representation by an
Agent and/or any Lender, or any counsel to either Agent and/or any Lender
concerning the legal effects of this Amendment or any provision hereof.

(g) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment and Third Forbearance to Credit
Agreement has been duly executed as of the date first written above.

 

GREAT LAKES: GREAT LAKES AVIATION, LTD. By:  

 

Name:

Title:

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CRYSTAL FINANCIAL LLC By:  

 

Name:

Title:

 



--------------------------------------------------------------------------------

COLLATERAL AGENT: GB CREDIT PARTNERS, LLC By:  

 

Name:

Title:

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: CRYSTAL FINANCIAL SPV LLC By:  

 

Name:

Title:

 

 

CRYSTAL FINANCIAL LLC By:  

 

Name:

Title:

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GB CREDIT PARTNERS, LLC By:  

 

Name:

Title:

 

 

1903 ONSHORE FUNDING, LLC

 

By: GB Credit Partners, LLC

Its: Investment Manager

By:  

 

Name:

Title:

 

 

1903 OFFSHORE LOANS SPV LIMITED

 

By: GB Credit Partners, LLC

Its: Investment Manager

By:  

 

Name:

Title:

 

FIFTH AMENDMENT TO CREDIT AGREEMENT